


110 HRES 516 IH: Expressing the serious concern of the House

U.S. House of Representatives
2007-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 516
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2007
			Mr. Pallone (for
			 himself and Mr. Weller of Illinois)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the serious concern of the House
		  of Representatives regarding the worsening situation in Sri
		  Lanka.
	
	
		Whereas the Liberation of Tamil Eelam (LTTE) have been
			 fighting the Government of Sri Lanka since the 1970s for a separate homeland in
			 Sri Lanka’s north and east for minority Tamils;
		Whereas thousands of innocent civilians have already been
			 killed and more continue to die in Sri Lanka as a result of the ethnic conflict
			 between the LTTE and the Government of Sri Lanka;
		Whereas families in the north and east of Sri Lanka live
			 in constant fear, anxiously hoping for their safety;
		Whereas the LTTE is designated in the United States as a
			 Foreign Terrorist Organization;
		Whereas 25 years of terrorism have not improved the lives
			 of the Tamil people in Sri Lanka;
		Whereas there is no military solution to the
			 conflict;
		Whereas fighting has steadily worsened over the past year
			 despite the fact that a 2002 cease-fire between the rebels and the government
			 is still technically in place;
		Whereas peace talks have been stalled since 2003;
		Whereas Sri Lanka is Asia’s oldest democracy and remains a
			 close friend of the United States;
		Whereas the United States remains concerned about the
			 upsurge of violence, including abductions and killings of humanitarian aid
			 workers, over the past year and the deteriorating human rights situation;
			 and
		Whereas the United States has a strategic interest in
			 promoting peace in Sri Lanka and throughout South East Asia: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)expresses its serious concerns regarding
			 the worsening situation in Sri Lanka;
			(2)strongly urges the LTTE to revoke violence
			 as a means to achieve its political goals;
			(3)strongly supports that all pertinent
			 parties, including the main Tamil political parties, resume peace talks
			 immediately;
			(4)calls upon all parties to negotiate a
			 political settlement that will be fair to all of the ethnic communities living
			 in the country, including Sinhalese, Tamils, and Muslims; and
			(5)recommends the President to further United
			 States involvement to help secure a lasting peace.
			
